 
EXHIBIT 10.1



May 10, 2006


Donald S. Baim, M.D.
 

 
Dear Don:


On behalf of Boston Scientific Corporation and its Executive Committee, we are
very pleased to confirm our offer of employment to you. Your Boston Scientific
title will be Senior Vice President, Chief Medical and Scientific Officer. You
will report to Paul LaViolette, Chief Operating Officer. As part of this offer,
we are recommending your nomination (subject to Board approval) as a member of
Boston Scientific’s Executive Committee. We look forward to a productive and
successful working relationship and to your formal acceptance of this offer of
employment.


This letter, the enclosed Employee Agreement and Code of Conduct summarize our
understanding of the terms of your employment and provide you the means to
accept our offer as described.


SIGN-ON BONUS
Boston Scientific will provide you with a “one-time” signing bonus of $100,000
(gross amount), one half to be paid at the end of July 2006 and the remaining
half at the end of January 2007. You must be employed by Boston Scientific to
receive the sign-on bonus.
 
COMPENSATION
Through annual and long-term programs, Boston Scientific's compensation programs
provide our employees with significant compensation opportunities on a pay for
performance basis. The objective of these programs is to recognize and reward
both individual and company performance.


Base Salary: Base gross salary for this position will be $19,230.77,
currently payable bi-weekly, equivalent to $500,000 on an annualized basis. Your
performance and compensation will generally be reviewed on an annual basis. The
Boston Scientific performance year currently runs from January 1 through
December 31 of each year. If your date of employment is on or before November 1,
you are eligible to participate in the current year’s performance and
compensation review based on your manager’s assessment of your performance. Any
compensation change will be prorated based on your date of employment. If your
date of employment is after November 1, your first performance and compensation
review will occur in the following year.
 

--------------------------------------------------------------------------------


Performance Incentive Plan: The Boston Scientific performance year currently
runs from January 1 through December 31 of each year. The Performance Incentive
Plan provides employees with the opportunity for a variable financial incentive
in recognition of individual and company performance in a given year. If your
date of employment is on or before November 1, you are eligible to participate
in the annual Performance Incentive Plan beginning this year and any incentive
payment will be prorated based on your date of employment. If your date of
employment is after November 1, you are eligible to participate the following
year under the terms of that plan. Per the current plan, your annual target
incentive is 75% of base salary. Your actual award will be based on your
achievement of individual goals and the company's achievement of corporate
performance goals. However, in your case, you will receive a guaranteed minimum
payment of $375,000 for 2006, reflecting a projected 100% individual and company
performance. Under the current plan, you must be an active employee on December
31 of the then current year to be eligible for payment. A copy of the 2006
Performance Incentive Plan is enclosed for your information.
 
Executive Allowance Plan: As a member of the Executive Committee, you will be
eligible to participate in the Boston Scientific Executive Allowance Plan. Under
this Plan, you will receive $25,000 annually in lieu of certain other
perquisites. This payment is subject to applicable withholdings and is typically
payable in two equal installments of $12,500 each in the last pay periods of the
months of June and December (except for 2006, which will be prorated). A copy of
Boston Scientific’s Executive Allowance Plan is attached for your information.
 
Equity: As part of this offer of employment, we are also recommending that you
be granted an option to purchase 50,000 shares of Boston Scientific common stock
and given an award of 50,000 Deferred Stock Units (“DSUs”). The stock option
grant and DSU award will be made pursuant to one of the Boston Scientific Long
Term Incentive Plans. Our Long Term Incentive Plans are designed to share the
rewards of the business with individuals who most significantly contribute to
the achievement of the company’s strategic and operating goals. The option
grant, which must be submitted to the Compensation Committee for approval, will
provide you with the opportunity to purchase shares of Boston Scientific common
stock. The grant date and exercise price per share will be set on the later of
your actual hire date or the date the recommendation is formally approved. The
option grant will vest in four equal annual installments beginning on the first
anniversary of the date of grant and will expire on the 10th anniversary of the
grant date. In all other respects the option grant will be subject to the
provisions of the applicable Long Term Incentive Plan and Non-Qualified Stock
Option Agreement except that all options granted will fully vest in the event of
(i) a company-initiated termination from employment for reasons other than cause
or (ii) your decision to terminate your employment for good reason during the
four-year vesting period. The DSU award, which must also be submitted to the
Compensation Committee for approval, gives you the right to receive shares of
Boston Scientific common stock (less applicable tax and other withholdings) to
be issued to you in three equal annual increments beginning on the first
anniversary of the date of the grant. This award is subject to all provisions of
the applicable Long Term Incentive Plan and Deferred Stock Unit Agreement except
that all units awarded will fully vest in the event of (i) a company-initiated
termination from employment for reasons other than for cause or (ii) your
decision to terminate your employment for good reason during the three-year
vesting period. On an ongoing basis, you will be eligible to

 
2

--------------------------------------------------------------------------------


participate in Boston Scientific’s annual Long-Term Incentive Program to the
extent that it is offered and you meet the eligibility criteria, including but
not limited to, an expected level of performance consistent with your position
and level of responsibility at Boston Scientific.
 
BENEFITS
Enclosed is descriptive literature regarding Boston Scientific's current benefit
programs. You should review this information prior to your start date so you are
prepared to enroll within your first 31 days of employment. Please understand
that the company reserves the right to unilaterally amend or terminate any of
these programs, or to require or change employee premium contributions toward
any benefits.


Executive Retirement Plan: As a member of the Executive Committee, if you
“Retire” from Boston Scientific (as that term is defined in our Executive
Retirement Plan), you may be eligible to receive certain benefits provided in
that Plan, including a lump sum payment equal to 2.5 months of base salary times
your years of service, subject to a maximum benefit of 36 months. A copy of
Boston Scientific’s Executive Retirement Plan is attached for your information.


Boston Scientific Retention and Indemnification Agreements: Boston Scientific
also provides retention and indemnification agreements to its key executives. In
general, the retention agreement entitles you as a member of our Executive
Committee to a lump sum payment of three times your base salary and assumed
on-plan incentive bonus if either your employment is terminated (other than for
cause) or if your duties are diminished following a change in control of Boston
Scientific. Indemnification by Boston Scientific is also extended to key
executives for liability arising in the proper performance of one’s
responsibilities as an executive officer of Boston Scientific. A form of each
agreement is attached for your information.


INTERACTIONS WITH OTHER COMPANIES
With respect to the companies listed on Attachment A to this letter, subject to
the approval of the Audit Committee of our Board of Directors to waive conflicts
of interest, Boston Scientific agrees that during your employment by Boston
Scientific, you may continue your present association with and/or investment in
these companies, provided that you agree to recuse yourself from all involvement
in any type of activity, including without limitation discussions,
correspondence, review of documents, deliberations, recommendations,
decision-making and access to information (collectively the “Carve-out
Activity”) to the extent that the Carve-out Activity relates to or is
competitive with Boston Scientific, either directly or indirectly.


With respect to any companies not listed on Attachment A and with which you
would like to enter a future association or in which you would like to invest,
you agree that during your employment by Boston Scientific, Boston Scientific
retains the right to preapprove or reject your relationship with these
companies, subject to the Carve-out Activities in all cases, based on Boston
Scientific’s usual conflicts of interest standards (as described in the enclosed
Code of Conduct) and subject to the agreement of Paul LaViolette, who will also
use your then-current workload as a primary criterion.


3

--------------------------------------------------------------------------------




For a two-year post-termination of employment period, you will not involve
yourself in any of the Carve-Out Activities with respect to the companies listed
on Attachment A to this letter without Boston Scientific’s prior approval, which
approval will not be unreasonably withheld.


AUTHORIZATION TO WORK
Please note that this offer of employment is contingent upon your ability to
provide, on your first day of employment, a completed I-9 form and acceptable
original documents that will establish your identity and authorization to work
in the U.S. in compliance with the Immigration Reform and Control Act of 1986, a
federal law. Please see the enclosed document "Orientation for New Hires" for a
list of acceptable identification documents. It is Boston Scientific's practice
to require that these original identification documents be presented on the
first day of employment, so please remember to bring them.


EMPLOYMENT AT WILL
Upon acceptance of this offer and your active start of employment, you will
become an "at will" employee of Boston Scientific. This means that you will be
free to resign at any time. Likewise, Boston Scientific will have the right to
terminate your employment at any time with or without reason or notice.
Acceptance of this offer acknowledges your understanding and acceptance of the
"at will" nature of your employment.


ACCEPTANCE
This offer letter is contingent upon the following:

·     
Successful completion of reference and background checks, as applicable;

·     
An acceptance date no later than May 31, 2006;

·     
A start date to be mutually agreed upon, but no later than July 5, 2006; and

·     
Your immediate return of all completed, signed paperwork listed on the enclosed
New Employee Checklist, including but not limited to the Employee Agreement, so
that Boston Scientific receives it four (4) business days before your start
date.







(The remainder of this page left intentionally blank.)

 
4

--------------------------------------------------------------------------------




Please indicate your acceptance of this offer of employment and agreement with
the terms described in the enclosed documents by completing, signing and
returning all enclosed paperwork at least four (4) business days before your
start date. The Code of Conduct, Benefits Literature and policy documents should
be retained by you for your records.


Don, we believe that the opportunity here with Boston Scientific will be a
mutually rewarding one and we look forward to your acceptance of this offer.




Sincerely,




Paul LaViolette
 
Lucia Luce Quinn
Chief Operating Officer
 
Executive Vice President,
   
Human Resources
     


Agreed to and Accepted by____________________________________ Date:_____________


Enclosures:
Employee Agreement
Benefits Literature
Code of Conduct
New Employee Checklist/Forms/Equal Employment Policy Statement
Policy Against Harassment
Orientation for New Hires
Performance Incentive Plan
Executive Allowance Plan
Executive Retirement Plan
Retention Agreement
Indemnification Agreement
Attachment A


 
5

--------------------------------------------------------------------------------

 